Pipe Creek Water Well, LLC
                                                                      and Robert Rae




                          Fourth Court of Appeals
                                San Antonio, Texas
                                      March 16, 2015

                                    No. 04-14-00906-CV

                                       David MAUK,
                                         Appellant

                                             v.

               PIPE CREEK WATER WELL, LLC and Robert Rae Powell,
                                Appellees

                 From the 408th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013-CI-00386
                         Honorable Richard Price, Judge Presiding


                                      ORDER
       The following appeal is set for submission ON BRIEFS ONLY on April 15, 2015 before
a panel consisting of Justice Barnard, Justice Alvarez, and Justice Chapa. The appellant’s
request for oral argument is DENIED.

It is so ORDERED on this 16th day of March, 2015.

                                                                PER CURIAM


ATTESTED TO: __________________________
                 Keith E. Hottle
                 Clerk of Court